DETAILED ACTION
Allowable Subject Matter
Claims 1-9 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) an extraction device for extracting a large-caliber projectile jammed in a barrel of a weapon, the extraction device comprising: a solid body, the solid body having a diameter smaller than a caliber of a barrel and the solid body being configured to be introduced into the barrel at a muzzle of the barrel and is configured to then be released in the barrel in order to impact by inertia the projectile jammed in the barrel, particularly, at least two radially expandable locking locks, particularly, each of the plurality of locks being configured to move between a locked position in which one or more of the plurality of locks are applied radially against an inner wall of the barrel and a released position in which one or more of the plurality of locks are not applied against the barrel, particularly, an expansion means configured to move each of the plurality of locks between the locked position and the released position, particularly, a cylinder configured to axially translate a first lock of the plurality of locks with respect to a second lock of the plurality of locks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Sep-22